Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 25, 2016                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  153076                                                                                              Stephen J. Markman
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  RONNIE JONES,                                                                                            Joan L. Larsen,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 153076
                                                                   COA: 329834
                                                                   Wayne CC: 14-013842-NO
  THOMAS SENNETT,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 16, 2015
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 25, 2016
           t0322
                                                                              Clerk